       Case 1:21-cr-00367-RDM Document 31 Filed 07/29/21 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA,                             )
                                                      )
        v.                                            )
                                                      )   Case No. 21-CR-367-RDM
MARK MIDDLETON                                        )
                                                      )
                                   Defendant.         )


                  AGREED ENTRY OF APPEARANCE OF COUNSEL

X        I wish to enter my appearance as retained counsel for the above-named defendant
in this cause.

☐      I hereby enter my appearance as appointed counsel for the above-named
defendant in this cause.

        I understand that it is my duty to continue to represent the above-named defendant,
in connection with all matters relating to this case, and in connection with all proceedings
therein in this court; unless and until, after written motion filed by me, I am relieved by
Order of the Court.


Dated: May 26, 2021                                       /S/ JAMES LEE BRIGHT________
                                                          ATTORNEY FOR DEFENDANT
                                                          STATE BAR NO. 24001786
                                                          3300 OAK LAWN AVENUE, SUITE 700
                                                          DALLAS, TEXAS 75219
                                                          (214) 720-7777 OFFICE
                                                          (214) 720- 7778 2 FAX


                              CERTIFICATE OF CONFERENCE

        I spoke to Assistant United States Attorney, Brian Kelly, on May 26, 2021 and
has indicated that he has no objection to this Entry of Appearance of counsel.


                                                          _/S/ JAMES LEE BRIGHT
                                                          ATTORNEY FOR DEFENDANT




AGREED ENTRY OF APPEARANCE OF COUNSEL- M. MIDDLETON                                       1
